STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS                                FILED
                                                                               December 10, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
In re A.W., W.C., and Z.W.                                                           OF WEST VIRGINIA


No. 20-0427 (Mercer County 18-JA-25-DS, 18-JA-26-DS, and 18-JA-27-DS)


                               MEMORANDUM DECISION
         Petitioner Mother D.C., by counsel Gerald R. Linkous, appeals the Circuit Court of Mercer
County’s April 7, 2020, order terminating her custodial rights to A.W., W.C., and Z.W. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel James W. Wegman,
filed a response in support of the circuit court’s order. The guardian ad litem, Elizabeth Davis,
filed a response on the children’s behalf in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in terminating her custodial rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         In February of 2018, the DHHR filed a child abuse and neglect petition that alleged
petitioner failed to provide the children with adequate housing and other basic necessities. The
DHHR alleged that during a home visit, the lower floor of petitioner’s apartment was soaked from
water leaking into the home. The DHHR workers observed that water soaked through the carpet
and splashed onto the walls and that the children were walking barefoot through the home. Further,
the home was cold and cold air was flowing through the vents. The oven was open and on “in what
appeared to be an attempt to heat the house.” The refrigerator contained “barely any food.” The
DHHR workers began looking for possible placements for the children, and petitioner became
“very agitated and uncooperative.” The workers called law enforcement for assistance after
petitioner “began walking around with a large knife.” Although the workers offered petitioner the
opportunity to go with the children, she refused to sign a protection plan or agree to temporary
placement of the children. Further, the DHHR alleged that it had provided parenting and adult life
skills services to petitioner in January of 2018. Petitioner waived her right to a preliminary hearing,
and the circuit court ordered that she participate in a psychological evaluation.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                   1
        In August of 2018, the circuit court held an adjudicatory hearing and heard testimony from
petitioner’s psychological evaluator and two DHHR workers. The circuit court found that
petitioner had abused and neglected the children and adjudicated her as an abusing parent. The
circuit court set forth conditions for a post-adjudicatory improvement period and ultimate
reunification, which included maintaining suitable housing, demonstrating proper food and food
preparation for the children, ensuring the children attended school, procuring sufficient finances
to provide for the children, and petitioner addressing her mental health issues. The circuit court
granted petitioner a post-adjudicatory improvement period in October of 2018.

         The circuit court held a dispositional hearing in October of 2019, where the guardian and
DHHR jointly moved for the termination of petitioner’s custodial rights, which she opposed.
Petitioner’s case worker testified that she had mostly complied with the terms of her improvement
period, but that she had failed to secure suitable housing. The case worker explained that, despite
the DHHR’s multiple promptings, petitioner had only recently begun searching for housing in the
three months preceding the dispositional hearing. Petitioner applied for Housing and Urban
Development (“HUD”) housing two months prior to the hearing and had been approved, but had
not yet secured housing through that program. The DHHR worker testified that a period of three
to six months would be required to determine whether petitioner could properly manage her
housing once obtained. At the time of the dispositional hearing, the children had been out of
petitioner’s custody for twenty months. One of petitioner’s service providers testified that
petitioner completed a budget and had sufficient funds to cover her estimated costs. The provider
testified that petitioner would only be able to afford HUD housing based on her current income.
The provider also supervised petitioner’s visitations and opined that the visitations were going
well, but that petitioner struggled with making the children listen to her directions. In her opinion,
petitioner would need “three or four months” of instruction and observation after obtaining housing
prior to overnight visitation and two additional months of observation prior to reunification with
the children. Finally, the children’s therapist testified that A.W. and W.C. were excelling in their
current placement. Petitioner presented no evidence. Upon questioning by the circuit court,
petitioner’s counsel proffered that petitioner should be able to acquire housing through the HUD
program in two months. Therefore, the circuit court continued the hearing until January of 2020 to
provide petitioner an opportunity to obtain housing.

        The circuit court held the final dispositional hearing in January of 2020. Petitioner testified
that she made a security deposit and paid the first month’s rent on a three-bedroom apartment and
believed that she would sign the lease for that apartment the following day, pending the landlord’s
approval of her background check. Petitioner expected to move in “as soon as possible,” but she
acknowledged that she did not have furnishings for the home. She believed that she could acquire
appropriate furnishings “in a couple days.” Ultimately, the circuit court found that termination of
petitioner’s custodial rights was in the children’s best interests. The circuit court memorialized its
decision by its April 7, 2020, order, which petitioner now appeals. 2



       2
        The children’s father is deceased. According to the parties, the permanency plan for the
children is legal guardianship in the custody of their maternal aunt, where they were placed
throughout the proceedings.
                                                  2
       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her custodial rights
because it failed to give sufficient weight to the evidence regarding her compliance with the family
case plan. Indeed, the witnesses generally agreed that petitioner made progress on the terms of her
improvement period. However, petitioner failed to obtain housing, which she acknowledges on
appeal. She argues that the circuit court improperly weighed her failure to obtain housing because
there was no HUD housing available in the county. According to petitioner, the lack of HUD
housing should be considered an “economic factor” and not a factor warranting the termination of
her custodial rights. We find no merit to petitioner’s argument.

        First, petitioner has premised her assertion that the lack of HUD housing was an “economic
factor” on the definition of “neglected child” as found in West Virginia Code § 49-1-201:

       A [n]eglected child means a child . . . [w]hose physical or mental health is harmed
       or threatened by a present refusal, failure or inability of the child’s parent, guardian,
       or custodian to supply the child with necessary food, clothing, shelter, supervision,
       medical care, or education, when that refusal, failure, or inability is not due
       primarily to a lack of financial means on the part of the parent, guardian, or
       custodian.

(Emphasis added). Petitioner contends that the Legislature “specifically excludes economic
situations from falling within the definition of neglect.” However, this definition is relevant only
to a circuit court’s adjudication of whether a child is “neglected” within the meaning of the West
Virginia Code. West Virginia Code § 49-4-601(i) sets forth that “[a]t the conclusion of the
adjudicatory hearing, the court shall make a determination based upon the evidence and shall make
findings of fact and conclusions of law as to whether the child is abused or neglected and whether




                                                  3
the respondent is abusing, neglecting, or, if applicable, a battered parent.” 3 Petitioner cites to no
authority to support her application of this definition to the proceedings following the adjudicatory
hearing, and we decline to do so here.

        Furthermore, petitioner fails to acknowledge that she agreed to the terms and conditions of
her family case plan, which included the condition that she obtain and maintain suitable housing
for herself and the children. During an improvement period, the parent “shall be responsible for
the initiation and completion of the terms of the improvement period.” W. Va. Code § 49-4-
610(4)(A). “In making the final disposition in a child abuse and neglect proceeding, the level of a
parent’s compliance with the terms and conditions of an improvement period is just one factor to
be considered. The controlling standard that governs any dispositional decision remains the best
interests of the child[ren].” Syl. Pt. 4, In re B.H., 233 W. Va. 57, 754 S.E.2d 743, 745 (2014). Here,
petitioner was adjudicated as an abusing parent after she failed to provide the children an
appropriate home. Thus, it was reasonable for the family case plan to include obtaining and
maintaining suitable housing as a term of her improvement period. To the extent that petitioner
argues that she applied for HUD housing but no such housing was available in the county, she
provides no citation to the record to support such a claim. 4 Rather, the record shows that petitioner
failed to actively pursue housing, despite prompting from the DHHR. The evidence provides that
petitioner did not apply for HUD housing until sometime around August of 2019, more than six
months after she had been granted a post-adjudicatory improvement period. Due to her delay, the
providers could not gauge whether petitioner could maintain a home or budget and, ultimately,
could not determine whether the children would be free from further neglect in her care.

       West Virginia Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s
custodial rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination of custodial rights


       3
        For clarity, a respondent parent is “abusing [or] neglecting” when the parent’s conduct
“has been adjudicated by the court to constitute abuse or neglect as alleged in the petition charging
child abuse or neglect.” See W. Va. Code § 49-1-201. “Child abuse and neglect” is further defined
as “any act or omission that creates an abused child or a neglected child as those terms are defined
in [W. Va. Code § 49-1-201].” Id.
       4
        Petitioner’s failure to provide a citation is in contravention of Rule 10(c)(7) of the West
Virginia Rules of Appellate Procedure, which requires that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on . .
       . [and] must contain appropriate and specific citations to the record on appeal . . . .
       The Court may disregard errors that are not adequately supported by specific
       references to the record on appeal.

          Additionally, in an Administrative Order entered December 10, 2012, Re: Filings That Do
Not Comply With the Rules of Appellate Procedure, the Court specifically noted that “[b]riefs
with arguments that . . . do not ‘contain appropriate and specific citations to the record on appeal .
. .’ as required by rule 10(c)(7)” are not in compliance with this Court’s rules.
                                                  4
is necessary for the welfare of the children. Pursuant to West Virginia Code § 49-4-604(d)(3), a
circuit court may determine that there is no reasonable likelihood that the conditions of neglect or
abuse can be substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical, mental
       health, or other rehabilitative agencies designed to reduce or prevent the abuse or
       neglect of the child, as evidenced by the continuation or insubstantial diminution
       of conditions which threatened the health, welfare, or life of the child.

        Here, petitioner failed to follow through with a reasonable family case plan, despite ample
opportunity to do so. Her failure to obtain and maintain suitable housing prevented her service
providers from assessing her progress in remedying the conditions of abuse and neglect. The
providers testified that once petitioner obtained housing, they would recommend a period of at
least three months to observe whether she could manage that housing. Yet, by the final
dispositional hearing and nearly two years after the initiation of the proceedings, petitioner still
did not have suitable housing for the children.

               Although it is sometimes a difficult task, the trial court must accept the fact
       that the statutory limits on improvement periods (as well as our case law limiting
       the right to improvement periods) dictate that there comes a time for decision,
       because a child deserves resolution and permanency in his or her life, and because
       part of that permanency must include at minimum a right to rely on his or her
       caretakers to be there to provide the basic nurturance of life.

State ex rel. Amy M. v. Kaufman, 196 W. Va. 251, 260, 470 S.E.2d 205, 214 (1996). While we
acknowledge petitioner’s progress, we agree with the circuit court’s ultimate decision to terminate
her custodial rights. The children were excelling in their placement with their maternal aunt and
could achieve permanency in her care. Even after several months of services, petitioner could not
provide the children’s basic need for suitable housing. Accordingly, we find petitioner is entitled
to no relief on appeal.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
7, 2020, order is hereby affirmed.
                                                                                           Affirmed.

ISSUED: December 10, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison



                                                  5